Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/176793, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. In particular, Applicant’s amended Claims 2-10 recite broader limitations than what is disclosed in the prior-filed application and do not provide support for the amended claims, as the broad limitations including “ food item”, “a section of food material”, “sticky material including at least sugar” are not supported by the prior filed application. Therefore, Claims 2-10 of the instant application will not be granted priority back to the prior-filed application and will have the effective filing date of the instant application, which is 10/26/2020. Amended Claim 12 will be granted the priority date of the prior-filed applications and will have an effective filing date of 10/14/2004.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-10 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Amended Claims 2-12 now recite “A food item comprising a section of food material formed into a shape”, “A food item comprising a shaped food item”, where said different material inside the central pocket “formed of a sticky material including at least sugar”, recites “a sticky form of sugar”, as recited in amended Claim 5, and recites “the central pocket formed of a sticky material”, as recited in amended Claim 12. Firstly, such broad limitations regarding the shaped food item are not supported by Applicant’s instant specification, which only supports dough as the food material formed into a shape, and not any other type of food material, and secondly, regarding the material inside the central pocket or area, Applicant’s specification only discloses sticky frosting as a sticky material, and also discloses cream and other cinnamon roll related ingredients inside the central pocket, and not generally a “sticky material including at least sugar” or “a sticky form of sugar”, or “a sticky material”. Such amended limitations could read on a wide variety of food materials inside the central pocket, for example, bbq sauce (known to be sticky and including sugar), which is clearly not supported or envisioned by Applicant’s originally filed specification. Therefore, Applicant’s amended claims constitute new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Amended Claim 2 recites the limitation “the central pocket formed of a different material than the outer surface” and it is unclear how a "pocket" can be formed of a different material, perhaps it can comprise a different material but it is not clear how the central pocket can be formed of a different material. Claim 2 recites the limitation "the portable food item" in line 9.  There is insufficient antecedent basis for this limitation in the claim as amended. In addition, Claim 2 recites “the central pocket formed of a different material than the outer surface, the central pocket having frosting or cream, and also recites the central pocket having an encapsulated portion inside said central pocket with said different material therein, the different material formed of a sticky material including at least sugar, and it is unclear how the recited “sticky material including at least sugar” relates to the frosting or cream inside the central pocket. 
Amended Claim 4 recites the limitation “said section of dough” in line 2. There is insufficient antecedent basis for this limitation in the claim as amended. In addition, Claim 4 depends from Claim 1, which is no longer pending.
Amended Claims 6-9 recites “said central pocket”. There is insufficient antecedent basis for this limitation in the claim as amended. Claim 7 is also unclear in light of the amendment made to Claim 5, as amended Claim 5 recites “the central area forms an encapsulated pocket” and it is unclear how this amendment relates to the limitation of Claim 7 which recites “the central pocket is filled with an encapsulated material ingredient”.
Amended Claim 10 recites “the encapsulated portion” in line 2 of the claim. There is insufficient antecedent basis for this limitation in the claim as amended.
Amended Claim 12 recites “said exterior surface” in line 9. There is insufficient antecedent basis for this limitation in the claim as amended. Amended Claim 12 recites the limitation “the central pocket formed of a sticky material” and it is unclear how a "pocket" can be formed of a sticky material, perhaps it can comprise a sticky material but it is not clear how the central pocket can be formed of a sticky material. Also it is unclear what is the sticky material, and if it is the frosting recited later in the claim. Therefore, the scope of the claims are found to be indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 2 and 4 are rejected under pre-AIA  35 U.S.C. 102a as being anticipated by “Whipped cream filled profiteroles” (Karen in the Kitchen, 10/6/2010).
Regarding amended Claims 2 and 4, Karen in the Kitchen teaches a food item comprising a section of food material, dough, formed into a shape of a sphere (Page 3, photos), having an outer surface and a central pocket inside the outer surface, and where the central pocket is not exposed to the outer surface (Page 3, photos 1-3). Karen in the Kitchen teaches the central pocket formed of a different material than the outer surface, and the central pocket having frosting or cream, and the outer surface not having frosting or cream thereon exposed on the outer surface, as Karen in the Kitchen teaches piping whipped cream into the inner cavity of the cream puff and no whipped cream on the outer surface, wherein the central pocket is isolated from the outer surface of the food item (Pages 1-3, photos). Karen in the Kitchen is also deemed to teach that the central pocket having an encapsulated portion side said central pocket with said different material therein, said different material formed of a sticky material including at least sugar, as Karen in the Kitchen teaches whipped cream inside or encapsulated within the central pocket of the cream puff, where whipped cream is known in the baking art to including sugar, and is therefore understood to be sticky to some extent. Attention is made to the 112b rejection set forth above regarding the indefiniteness of the claimed limitations recited in Claim 2. Therefore, the above rejection of Claim 2 is a broadest reasonable interpretation set forth by the Examiner in light of the indefiniteness of the claim.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hahn et al. (U.S. Patent Number 6,280,782) in view of Peterson et al. (U.S. Patent Number 6,616,960), both made of record in related applications.
Regarding amended Claim 2, Hahn teaches a food item comprising a section of food material, or dough, formed into a shape (Column 12, lines 45-50), where the dough can be used to prepare a variety of products, such as doughnuts, sweet rolls, and cinnamon rolls, etc. (Column 12, lines 58-62 and Column 13, lines 55-60). Hahn teaches the dough product and a filling, where the filling may be substantially enclosed within the dough so as to provide, e.g. a filled croissant, a filled doughnut, etc. (Column 13, lines 9-10).  
Hahn teaches that the fillings disclosed can be used with any type of dough to form any dough product that is desirably filled (Column 12, 50-55) and teaches that the filled dough products are stable and have excellent visual and organoleptic properties when baked (Column 12, lines 1-5 and 40-45). Regarding the composition of the fillings, Hahn teaches that the inclusion of fat in the filling renders the fillings with a desirable creamy texture that is pleasing to the taste (Column 6, lines 55-60) and further teaches other components such as viscosity controlling agents (Column 7, lines 20-25) and teaches the fillings have a creamy taste, texture and appearance, along with a sweet flavor (Column 9, lines 60-65). Hahn teaches the fillings may additionally comprise a variety of optional ingredients to modify the nutritional, organoleptic or other properties of the filling or dough product (Column 11, lines 25-40). 
Hahn teaches various ingredients that can be used for the fillings and teaches exemplary fillings comprising high fructose corn syrup, powdered sugar, shortening, cinnamon, viscosity modifiers such as gelatin or alginate, water and flavor (Table 7). The filling taught by Hahn is also submitted to function as or be similar to a frosting or icing in view of the teachings of Peterson, who teaches icing/frosting compositions comprising powdered sugar, shortening, water and flavor (Example 1). This assertion is also in light of the fact that, for both the filling of Hahn and the icing/frosting of Peterson, the sweetener is present in the highest amount, along with comparable amounts of shortening and water. Therefore, since Hahn teaches the filling can comprise powdered sugar, shortening, and water, Hahn is deemed to teach a filling comprising frosting or cream, as claimed. Hahn therefore also teaches the dough shape having an outer surface.
Since Hahn teaches the fillings can have a creamy texture that allows them to be readily and easily applied to any dough product in any desired product configuration (Column 13, lines 25-28) and teaches a variety of different dough products that can be prepared, including filled doughnuts, it would have been obvious to one of ordinary skill in the art at the time that the invention was made, for the exemplary fillings taught by Hahn to have been used in a filled doughnut product, where the filling is substantially enclosed within the dough, in light of the teachings of Hahn. Therefore, in this way, Hahn is seen to teach or render obvious the dough shape having an outer surface and a central pocket inside the outer surface, where the central pocket is not exposed to the outer surface, the central pocket formed from a different material than the outer surface, which would be dough, and the inner area having frosting or cream.
Regarding the limitation of the outer surface not having the frosting or cream, Hahn teaches the manner in which the fillings are applied to the doughs to provide dough products are not critical and will depend on the desired configuration of the dough product, the filling can be provided on the surface of the dough, or may be rolled into the dough or may be substantially enclosed within the dough to provide a filled croissant or filled doughnut (Column 13, lines 1-15). Therefore, Hahn provides for fillings substantially within the dough such as for a filled doughnut, therefore rendering obvious the claimed limitation of the inner pocket having frosting or cream and the outer surface not having the frosting or cream thereon.
Regarding the limitations of the central pocket is isolated from the outer surface of the food item, and an encapsulated portion inside said central pocket with the different material therein, the different material formed of a sticky material including at least sugar, Hahn teaches fillings that are substantially enclosed by dough and teaches including other components such as viscosity controlling agents in the filling (Column 7, lines 20-25). In addition, Hahn teaches that, by forming a dough product from a filling and a dough with substantially equivalent water activities, moisture migration within, or out of, the dough product is discouraged so as to be substantially reduced or eliminated and teaches that the thus produced filled dough product can remain substantially unchanged during storage and subsequent cooking, so that when the dough product is cooked, a baked dough product with excellent visual and organoleptic properties can be obtained (Hahn, Column 5, lines 40-46). Therefore, it is clear from the teaching of Hahn that Hahn has devised dough products and fillings to reduce moisture migration between the two compositions and that such reduction or elimination of moisture migration is desirable for such cooked dough products. Hahn teaches that structural integrity of the dough shape is preserved, with very little or no filling leakage exhibited (Column 13, lines 40-46). Therefore, in light of the above teachings, Hahn is seen to teach or render obvious a central pocket isolated from the outer surface of the food item, and an encapsulated portion inside said central pocket in light of the teachings of filling inside the dough shape that exhibits no filling leakage, where the central pocket includes a sticky form of sugar, and the outer surface does not include the sticky form of sugar/frosting, in light of the teaching of frosting/icing material as a filling within the dough, as set forth above.

Claims 3-6 and 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hahn et al. (U.S. Patent Number 6,280,782) in view of Peterson et al. (U.S. Patent Number 6,616,960), and further in view of Stevens et al. (U.S. Patent Application Number 2004/0096548), and Myrecipes.com "Lemon-Poppy Seed Doughnut Holes" (taken from Sunset May 2003), all made of record in previous related applications.
Regarding amended Claims 3-5 and 9, Hahn in view of Peterson are taken as cited above in the rejection of amended Claim 2 and teaches a shaped food item including an outer surface and a central area separated from said outer surface, where the outer surface is a material that is not sticky and the central area forms an encapsulated pocket and including a sticky material that is isolated form the outer surface, in light of Hahn teaches a filling which does not leak out from the dough shape, where the sticky material includes at least a sticky form of sugar, and where the outer surface is isolated from and does not include said sticky form of sugar, in light of the teachings of ingredients that are interpreted as equivalent to frosting/icing, as set forth above. Regarding the limitations of the central pocket having a diameter as claimed, the section of food material or dough is a sphere and the claimed diameter of the shaped food item, as previously set forth, Hahn teaches the filled dough shape can be a filled doughnut but does not specifically teach a dough sphere having the claimed diameter or the central pocket having the claimed diameter.
Stevens teaches of doughnuts and teaches that typically, doughnut varieties include but are not limited to glazed, filled, etc. and that doughnuts also include a variety of shapes, including but not limited to a spherical mass (i.e. doughnut holes) Paragraph 17).
In addition, Myrecipes.com teaches a known recipe of preparing doughnut holes and teaches rolling the dough into 1-inch balls to prepare the doughnut holes (Page 1, Preparation, Step 2). Considering that the dough includes leavening agents such as baking powder (Page 1, "Ingredients"), one of ordinary skill in the baking art would have reasonably expected a slight expansion of the dough during cooking/frying. In any case, whether there was some dough expansion or not, one of ordinary skill in the art would have reasonably expected the final diameter of the doughnut holes taught by Myrecipes.com to be well within the claimed range of "approximately 0.5 inches to approximately 2.5 inches in diameter".
It is also noted that, with regard to the claimed dimensions of the dough sphere, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04 IV A. In the instant case, since Hahn teaches a dough product or doughnut filled with components similar to what is claimed by Applicant, it would have been within the skill of one of ordinary skill in the art to determine the optimal size and shape of the filled doughnut, such as preparing spherical doughnut holes, in order for it to be easily and conveniently consumed by the public.
Therefore, it would have been obvious to one of ordinary skill in the art at the time that the invention was made, for the filled doughnuts taught by Hahn in view of Peterson to have been prepared in the shape of a sphere having the claimed diameter because Stevens and Myrecipes.com teach that doughnuts are also known to be prepared in spheres such as doughnut holes, specifically, and teach a known size of a doughnut hole to be within the claimed range. Therefore, Applicant appears to be taking a known size and shape of a dough product, such as a doughnut hole, and filling it with fillings which are known in the art to be suitable for filling dough products such as doughnuts. Therefore, Applicant’s claimed food item would have been obvious to one of ordinary skill in the art in view of the teachings of the prior art.
In addition, regarding the claimed diameter of the central pocket, it is submitted that the size of the central pocket would vary depending on the overall size of the dough sphere and the amount of filling inserted into the pocket. Therefore, determining the optimum amount of filling inside the dough sphere would have been within the skill of one of ordinary skill in the art at the time that the invention was made, depending on the desired size of the dough sphere, the amount of filling desired inside the dough sphere and the resulting flavor intensity desired. It is also noted by the Examiner that the central pocket would need to be somewhat smaller than the diameter of the dough sphere in order to accommodate the filling and to ensure that the filling does not leak out of the dough material, thereby causing a mess and a loss of ingredients. Therefore, as seen in the prior art, since doughnut holes having a diameter of a little over 1 inch are known, one of ordinary skill in the art would have reasonably expected a central pocket contained within the dough sphere to have a diameter within the claimed range, absent a teaching to the contrary.
Regarding amended Claim 6, Hahn in view of Peterson, Stevens and Myrecipes.com are taken as cited above and teach a central area having a defined surface and a defined shape, as defined by the shape of the food item, with the central area isolated from the outer surface, as set forth above. Regarding the limitation of the outer surface having a specified thickness forming the area between the central pocket and the outer surface, as previously set forth, Hahn in view of Peterson, Stevens, Myrecipes.com teach a filling inside a dough shape, where the filling is substantially enclosed in the dough and where there is minimal if any leakage of the filling. Therefore, where the filling components are introduced into the center of the food item, this would be reasonably expected to result in some amount or thickness of food material or dough remaining around the filling components by virtue of the fact that the filling components are surrounded by the outer surface of the food item or dough. It is noted that Applicant does not elaborated on the claimed specified thickness of the dough material in the originally filed specification. 

Claims 7, 8, 10 and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hahn et al. (U.S. Patent Number 6,280,782) in view of Peterson et al. (U.S. Patent Number 6,616,960), Stevens et al. (U.S. Patent Application Number 2004/0096548), Myrecipes.com "Lemon-Poppy Seed Doughnut Holes" (taken from Sunset May 2003), and further in view of Nadison et al. (EP 0547551), all made of record in previous related applications.
Regarding amended Claims 7, 8, 10 and 12, Hahn in view of Peterson, Stevens and Myrecipes.com are relied upon in the rejection of amended Claims 2-6 and 9.
Regarding amended Claims 7, 8 and 10, Hahn in view of Peterson, Stevens and Myrecipes.com are taken as cited above in the rejection of amended Claims 2-6 and 9, and teaches dough that has fillings substantially enclosed within the dough and teaches including other components such as viscosity controlling agents in the filling (Column 7, lines 20-25), and renders obvious the claimed limitation of the shaped food item being a sphere, and therefore also where the central pocket is a sphere. In addition, Hahn teaches that, by forming a dough product from a filling and a dough with substantially equivalent water activities, moisture migration within, or out of, the dough product is discouraged so as to be substantially reduced or eliminated and teaches that the thus produced filled dough product can remain substantially unchanged during storage and subsequent cooking, so that when the dough product is cooked, a baked dough product with excellent visual and organoleptic properties can be obtained (Hahn, Column 5, lines 40-46). Therefore, it is clear from the teaching of Hahn that Hahn has devised dough products and fillings to reduce moisture migration between the two compositions and that such reduction or elimination of moisture migration is desirable for such cooked dough products. Hahn teaches that structural integrity of the dough shape is preserved, with very little or no filling leakage exhibited (Column 13, lines 40-46).
	Therefore, it is submitted that if a filling is inserted into the dough products of Hahn, there would be a central portion or pocket generated by virtue of the insertion of the filling into the dough interior.	As set forth above, Hahn teaches the desirability of adding viscosity controlling agents into the filling which can bind water but do not otherwise detrimentally affect the organoleptic characteristics of the filling, and teach desirable viscosity controlling agents include gelatin, natural or modified starches, etc. (Column 7, lines 20-25 and 35-42). Hahn teaches the viscosity controlling agents are used in amounts to at least minimally produce the desired effect, i.e. to interact with or form a barrier to, at least a portion of the moisture in the dough and/or filling (Column 7, lines 55-60) and teaches that amounts of the viscosity controlling agents can be used so that a more gel-like filling is formed, where providing a clear definition between the filling and dough is desired.
	However, Hahn in view of Peterson, Stevens and Myrecipes.com do not specifically teach where the central pocket is filled with an encapsulated material ingredient, or where the encapsulated material ingredient is a sphere.
	Nadison teaches edible films that serve as effective physical barriers to the passage of water within foods without altering the sensory perception that is normally associated with eating the food (Page 2, lines 1-5). Nadison teaches gelatin-containing or gelatinous films (Page 2, lines 55-58) that can be used in various ways in food products to prevent moisture migration (Page 3, lines 1-9), such as internal moisture barriers in foods between food components (Page 3, lines 55-58 and Page 10, lines 15-17, and Page 19, Example 6 showing film used in inner surface of pastry tart between tart or dough shell and fruit jam filling). Nadison teaches thinner films can be used between food components where a self-supporting film is not required and can still provide an effective barrier to the migration of water, etc. and in baked goods, pizza and other products which are sold fresh or sold after frozen storage, the film herein maintaining water activity differences between discontinuous components and reduce water, solute and gas movement between these foods (Page 9, lines 10-20 and 35-38). Nadison teaches the films can be used as coatings for bits of dried fruit, chocolate, cheese, grains and other discrete ingredient pieces that are added to baked goods, may be used to insulate discrete layers in pastries or doughs, and can be used to coat or encapsulate flavors, colorants, enzymes and other discrete components used in edible products (Page 9, lines 38-45).
	Therefore, since Hahn in view of Peterson, Stevens and Myrecipes.com teach the desirability of using gelatin or starches and viscosity controlling agents which serve to reduce moisture migration between the filling and dough, it would have been obvious to one of ordinary skill in the art at the time that the invention was made, for the dough sphere of Hahn in view of Peterson, Stevens and Myrecipes.com to have had the filling first coated in the gelatinous film of Nadison prior to being added to the dough sphere in order to effectively prevent any moisture or water migration between the filling and dough, while not imparting any detrimental taste to the overall dough product. Since Nadison teaches the use of such films as coating for components used in baked goods and teaches the films can also encapsulate components used in food products, one of ordinary skill in the art would have expected a reasonable degree of success in taking the filling taught by Hahn in view of Peterson, Stevens and Myrecipes.com and coating or encapsulating it prior to adding it to the dough sphere for the art recognized functionality and protection against moisture or water migration.
	Therefore, where the claimed filling ingredients were encapsulated by the film of Nadison to be used in a spherical product, one of ordinary skill in the art would have expected a reasonable degree of success in also forming the encapsulated product into a sphere shape, therefore having a surface defining a sphere, to most efficiently fit within the dough sphere taught by the previously cited prior art. In this way, the gelatin-coated or encapsulated filling would clearly serve to form a central pocket isolated from the outer surface of the food item and meet the other claimed limitations. 
Regarding amended Claim 10, Hahn in view of Peterson, Stevens, Myrecipes.com and Nadison are taken as cited above and in combination render obvious the limitation of the encapsulated portion being constructed from a gelatinous material that does not affect the taste of the food item, as Nadison teaches the gelatinous coating material as claimed which does not alter the sensory perception properties of the food product, which is understood to mean the taste of the food is not affected by the gelatin film coating.
Regarding amended Claim 12, Hahn in view of Peterson, Stevens, Myrecipes.com, and Nadison are taken as cited above and teach and render obvious the claimed limitations of a food item comprising a dough shape composed of dough, the dough shape having a size within the claimed range, the dough shape including a central pocket isolated from the outer surface, the outer surface formed of a material that is not sticky, as the prior art teaches a dough shape made of dough which is not sticky, and a central pocket formed of a sticky material, in light of the teaching of frosting/icing material as a filling for a dough shape, where the central pocket includes a pocket having a defined surface forming a defined shape, where there is dough material having a specified thickness forming an area between the central pocket and exterior surface, and where the central pocket is filled with an encapsulated filling, as Nadison teaches and renders obvious the use of edible films that are used to coat food components to be introduced into baked goods. 
Regarding the limitations of the outer surface is a material that is not sticky and the central pocket including at least frosting that is isolated from the outer surface, as previously set forth, Hahn in view of Peterson, Stevens, Myrecipes.com, and Nadison teach the filling can be substantially enclosed within the dough portion, and are deemed to teach the components of the frosting including sugar and shortening and cinnamon, which would be reasonably expected to be sticky. Therefore, where the filling as taught by the prior art is substantially enclosed within the dough, this would reasonably be expected to result in an outer dough surface without filling which would therefore not be sticky. In addition, since Hahn teaches the filling and dough configuration is not limited, it would have been well within the skill of one of ordinary skill in the art at the time that the invention was made, to have determined the most optimal arrangement of dough and filling, such as a filled doughnut with the filling substantially or completely enclosed within the filling in light of the teachings of the cited prior art.
It is also submitted that the particular shape of the central pocket and encapsulated portion would appear to constitute a design choice that would have been within the purview of one of ordinary skill in the art at the time that the invention was made, absent persuasive evidence that a particular configuration was significant, in light of the above teachings of the prior art, and in light of the fact that the particular shape would not appear to materially affect the function of the component. See MPEP 2144.04 IVB. In the instant case, as long as the edible film coats the filling and can be inserted into the dough, the particular shape of the coated filling should not materially affect the functioning of the dough shape or sphere.
Hahn in view of Peterson, Stevens, Myrecipes.com and Nadison in combination teach or render obvious the use of a gelatinous capsule material, forming a shape that fits within the central pocket, as the references motivate the use of the gelatinous film coating around food ingredients introduced into baked goods or other dough food products. Therefore, it is understood that the capsule material would fit within the central pocket or would function to form the central pocket. The references also teach or render obvious the gelatinous capsule material covering ingredients including at least frosting, said gelatinous capsule material being a product that does not affect taste of the cinnamon roll, as taught by Nadison and for the reasons set forth above by the Examiner. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-10 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-5 of U.S. Patent No. 10,813,363. Although the claims at issue are not identical, they are not patentably distinct from each other because Applicant’s previously granted patent recites a more specific cinnamon roll comprising a section of dough shaped into a spherical shape having an outer surface and inside pocket isolated from the outer surface, the central pocket having an encapsulated portion inside said central pocket with a different material therein, the different material formed of cinnamon, frosting and sugar, and the outer surface does not have cinnamon, frosting and sugar. Such a recitation renders obvious Applicant’s instant claims which are to a more generic food item comprising a section of food material formed into a shape, having an outer surface and central pocket not exposed to the outer surface, with the central pocket formed of a different material having frosting or cream, with the outer surface not having the frosting or cream, with the central pocket having an encapsulated portion of a different material. Therefore, Applicant’s instant claims would have been obvious to one of ordinary skill in the art in light of the claims recited in the previously granted patent.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA A WATTS whose telephone number is (571)270-7368.  The examiner can normally be reached on Monday-Friday. 9am-3pm..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNA A WATTS/
Primary Examiner, Art Unit 1791
11/14/2022